Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on January 18th, 2021, which claim 1-27 have been presented for examination.

Status of Claims
2.	Claims 1-27 are pending in the application, of which claims 1, 10 and 19 are in independent form and these claims (1-27) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.

Priority
3.	The priority date that has been considered for this application is May 22nd, 2020.  
  
Information Disclosure Statement 
4.	Information Disclosure Statement (IDS): The information disclosure statements filed on 01/18/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or  composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

 	Per claim 1, system claim 1 merely comprising “A system for determining resources for testing a software product comprising a plurality of applications” recited system apparatuses is per se for implementing another software module, and not any tangible hardware component at all. Software and computer program per se do not fall within any category of patent-eligible subject matter. That is to say, the claim itself does not disclose any hardware component to realize any of the underlying functionality of the said system’s implementation. Therefore, examiner will reasonably interpret the functionality of this system as an implementation of software alone, Software and computer program per se do not fall within any category of patent-eligible subject matter.  Furthermore, claims 2-9 depend from claim 1, and therefore, claims 2-9 do not overcome the deficiency stated above for claim 1, and do not fall within any category of patent-eligible subject maters. Claims 2-9 are therefore ineligible for patent protection. See MPEP § 2106.
	Examiner suggests that appropriate amendment to the claim may lead to overcome the rejections. For example, in claim 1, 
- - A system for determining resources for testing a software product comprising a plurality of applications, the system comprising: a central processing unit (CPU); ...- -;  or
- - A system for determining resources for testing a software product comprising a plurality of applications, the system comprising: computer executable instruction stored in a memory which when executed by a hardware processor....- -.

Double Patenting Rejections
6.	The claims 1-27 are rejected on the ground of nonstatutory double patenting of the claim in United States Patent No. 10,901,882.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art."
	The difference between instant claims 1-27 and patented claims are with reasonable variations in languages, and/or elements that are presented either in the patented dependent claims or specification itself which an ordinary skill in the art could modify the instant set of claims without any undue effort.  Claims 1-27 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Allowable Claims
7. 	Currently pending claims 1-27 are considered to be allowable upon overcoming all of the objection and/or rejections provided in this office action. However, if the claims 1-27 are amended and/or, any new claim(s) are added the office may have right to withdraw the indication of Allowability provided herewith this office action; and consequently, following office action will be made “FINAL”.


Remarks
8.	I.	Pandey et (US PG-PUB. No. 2019/0102417) discloses: Enterprise systems typically include thousands to millions of applications, users, and functions used by the applications and users. A given application in an enterprise system may also be deployed across multiple server or operating system instances. Because usage of the enterprise system may be distributed unevenly across the applications or functions, heavily used or critical function and applications may be targeted for customizations, modifications, testing, improvements, or upgrades. On the other hand, conventional techniques that use logging to track function or application usage may incur overhead that interferes with the performance of the enterprise system (please see ¶[0003]); however, Pandey does not explicitly discloses “a logical table including a plurality of logical columns intersecting a plurality of logical rows defining a plurality of logical cells, wherein: the plurality of logical columns respectively identify a plurality of categories, wherein the plurality of categories are included in a predetermined set of categories ranging from a lowest-criticality category to a highest-criticality category”.
	II.	Ramana Bhagavatula (US PG-PUB. No. 2014/0380277) discloses: a plurality of test cases to test an application and a set of attributes assigned to each test case in the plurality of test cases. The method then calculates a test case risk score for each test case in the plurality of test cases based on the set of attributes associated with each respective test case. The test case risk score quantifies a risk in not executing each respective test case. A subset of the plurality of test cases is selected based on at least a portion of the calculated risk scores. The subset of plurality of test cases is output along with a test plan risk score that quantifies the risk in not executing test cases not included in the plurality of test cases (please see Abstract); however, Bhagavatula does not explicitly discloses “a logical table including a plurality of logical columns intersecting a plurality of logical rows defining a plurality of logical cells, wherein: the plurality of logical columns respectively identify a plurality of categories, wherein the plurality of categories are included in a predetermined set of categories ranging from a lowest-criticality category to a highest-criticality category”.




CONCLUSION
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        03/26/2022